DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.  The claims are replete with terms which do not have proper antecedent basis in the specification such as the first flow guide element being “shaped as a sheet” in claim 16, “a first aperture” in claim 16, a second flow guide element being “shaped as a sheet” in claim 16, “first and second spaced apart exhaust gas outlets” in claim 17, “ a second aperture” in claim 18, the surface facing upstream “is convex” in claim 21, the exhaust gas “redirected to flow at an angle” and is “redirected again” in claim 24, and “a monolithic one-piece metal panel” in claim 25.

Claim Objections
Claims 16-25 are objected to because of the following informalities:  Regarding claim 16, line 6, “access” should be changed to axis.  Regarding claim 19, line 2, “as” should be changed to gas.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-25, the claims depend from claims which have been cancelled rendering the claims indefinite.  For the purpose of examination and to provide proper antecedent basis in the claims:
Claim 18 will be interpreted as depending from claim 16;
Claim 19 will be interpreted as depending from claim 18;
Claim 20 will be interpreted as depending from claim 16;
Claim 21 will be interpreted as depending from claim 16;
Claim 22 will be interpreted as depending from claim 17;
Claim 23 will be interpreted as depending from claim 22;
Claim 24 will be interpreted as depending from claim 17; and
Claim 25 will be interpreted as depending from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferront et al. (US 2015/0110681 A1; hereinafter Ferront).
Regarding claim 16, Ferront discloses a mixer assembly [1] for mixing an injected reductant [30] with an exhaust gas [3] output from a combustion engine, comprising: a tubular housing [2] including a reductant inlet [14], an exhaust gas inlet [4] and an exhaust gas outlet [5], the tubular housing [2] defining a longitudinal axis [7; 28] along which the exhaust gas [3] flows through the housing [2], wherein the reductant inlet [14] is positioned on a first side (“first side” in annotated Figure 3 below) of the tubular housing [2] and oriented to direct injected reductant [30] along an injection access [29] that extends transversely to the longitudinal axis [7; 28]; a first flow guide element [17] extending across the tubular housing [2] to block a portion of the cross-sectional area of the exhaust gas inlet [4], the first flow guide element [17] being shaped as a sheet and including a first aperture [31, specifically see “A” in annotated Figures 2-3 below] extending therethrough as well as a surface (“surface” in annotated Figure 2 below) facing upstream, the first flow guide element [17] being positioned upstream from the reductant inlet [14] such that exhaust gas [3] flowing through the first aperture [31, “A”] is impinged by the injected redundant [30]; and a second flow guide element [18] being shaped as a sheet, positioned downstream from the first flow guide element [17] and fixed (via housing [2]) to the first flow guide element [17] to define a mixing chamber [16] between the first flow guide element [17] and the second flow guide element [18] in which the injected redundant [30] and the exhaust gas [3] mix, the first aperture [31, “A”] being positioned on the same side (“first side”) of the tubular housing [2] as the reductant inlet [14] (paragraphs 0039-0041, 0043-0045, 0048, 0050, Figures 1-4, and annotated Figures 2-3 below).

    PNG
    media_image1.png
    736
    515
    media_image1.png
    Greyscale

Regarding claim 17, Ferront discloses the mixer assembly of claim 16, wherein the second flow guide element [18] defines first and second spaced apart exhaust gas outlets [38, specifically see “C” in annotated Figures 2-3 above, wherein another corresponding first opening [38] is provided on the other side of the injection axis [29]) positioned on an opposite side (“second side” in annotated Figure 3 above) of the tubular housing [2] as the reductant inlet [14] and on opposite sides of the injection axis [29] (paragraphs 0043, 0048, and annotated Figures 2-3 above).
Regarding claim 18, Ferront discloses the mixer assembly of claim 16, wherein the first flow guide element [17] includes a second aperture [31, specifically see “B” in annotated Figure 2 above] spaced apart from the first aperture [31, “A”], the first and second spaced apart apertures [31, “A;” 31, “B”] each being positioned on the same side (“first side”) of the tubular housing [2] as the reductant inlet [14] and on opposite sides of the injection axis [29] (paragraphs 0043, 0045, Figure 4, and annotated Figures 2-3 above).
Regarding claim 19, Ferront discloses the mixer assembly of claim 18, wherein exhaust gas [3] flows through the second aperture [31, “B”] and the exhaust as [3] is impinged by the injected redundant [30] (paragraphs 0043, 0045, and annotated Figures 2-3 above). 
Regarding claim 20, Ferront discloses the mixer assembly of claim 16, wherein the mixing chamber [16] is open in an area of an outer circumference of the tubular housing [2] for receiving injected reductant [30] at the reductant inlet [14] (paragraphs 0041 and Figures 1 and 3).
Regarding claim 21, Ferront discloses the mixer assembly of claim 16, wherein the surface (“surface”) facing upstream is convex (specifically see convex wall sections [35]) (paragraph 0045 and annotated Figures 2-3 above).
Regarding claim 22, Ferront discloses the mixer assembly of claim 17, wherein the exhaust gas [3] exiting the mixer [1] through the first and second spaced apart exhaust gas outlets [38, “C”] is separated into two divided exhaust streams (paragraph 0048 and annotated Figures 2-3 above).
Regarding claim 23, Ferront discloses the mixer assembly of claim 22, wherein the two divided exhaust streams swirl in opposite directions to one another (paragraph 0048 and Figures 2-4).  Additionally, it should be appreciated that the applicant’s functional language (i.e., exhaust streams swirling in opposite directions) in the claim does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  See MPEP 2114.  Additionally, Ferront is capable of performing this function.
Regarding claim 24, Ferront discloses the mixer assembly of claim 17, wherein the exhaust gas [3] upstream of the first flow guide element [17] flows parallel to the longitudinal axis [7; 28] of the tubular housing [2] and is redirected (via wall sections [35]) to flow at an angle (through first openings [31]) to the longitudinal axis [7; 28] as the exhaust gas [3] enters the mixing chamber [16] and is redirected again (see [22, 23]) to flow through the first and second spaced apart exhaust gas outlets [38, “C”] in opposite circumferential directions (paragraphs 0042-0045, Figure 4, and annotated Figures 2-3 above).
Regarding claim 25, Ferront discloses the mixer assembly of claim 1, wherein the first flow guide element [17] is formed as a monolithic one-piece metal panel and the second flow guide element [18] is formed as a monolithic one-piece metal panel (paragraphs 0041, 0050, and Figures 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746